Citation Nr: 1749211	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) evaluated as 10 percent disabling prior to November 30, 2010; evaluated as 30 percent disabling prior to January 28, 2013; and an evaluated as 50 percent from January 28, 2013.

2. Entitlement to an increased rating for diabetes mellitus with erectile dysfunction currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1971 to March 1972, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from August 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Board notes that since those rating decisions, the Veteran's PTSD has been increased over time, with the most recent February 2016 rating decision resulting in a staged evaluation, which is now reflected on the title page. 

The Board observes that the Veteran initially requested a Travel Board hearing for his appeal. However, in August 2016, he withdrew his request and clarified that he no longer wants a hearing. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

It is noted that the Veteran has been assigned a 100 percent schedular rating or a total rating for compensation purposes since November 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide new VA examinations.

The Veteran seeks entitlement to an increased rating for posttraumatic stress disorder (PTSD) evaluated as 10 percent disabling prior to November 30, 2010; evaluated as 30 percent disabling prior to January 28, 2013; and evaluated as 50 percent from January 28, 2013, as well as entitlement to an increased rating for diabetes mellitus with erectile dysfunction currently evaluated as 20 percent disabling.

The Veteran's most recent and pertinent VA examination for his PTSD was in January 2013. According to the examiner, the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity. The Board observes that this examination formed the basis for his PTSD rating to be increased from 30 percent to 50 percent, effective January 28, 2013. 

The Veteran's most recent and pertinent VA examinations for his diabetes mellitus with erectile dysfunction were in January 2013 and April 2015. Results from these examinations resulted in a continued 20 percent rating for his condition. 

Given the substantial time period since the Veteran's previous VA examinations and the possibility that his conditions have worsened, the Board finds that new VA examinations would be of considerable assistance in determining his claim. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

The Board specifically notes that the Veteran has received ongoing VA treatment for his claimed conditions. However, the latest available or pertinent VA treatment records are from approximately January 2016. Any outstanding treatment records for the Veteran's claimed disabilities would help shed light on his claim. Therefore, VA should obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, arrange for a VA psychiatric examination. Forward the entire claims file to a suitably qualified VA examiner to determine the current severity of the Veteran's PTSD. In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD. The examiner should also identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected PTSD. The examiner must specify in the report that the Virtual VA and VBMS records have been reviewed.

3. Next, the Veteran should then be afforded a VA examination to ascertain the current severity of his service-connected diabetes mellitus with erectile dysfunction.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claim. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




